Exhibit 10.2

AMENDMENT TO

EMPLOYMENT ARRANGEMENTS

AMENDMENT TO EMPLOYMENT ARRANGEMENTS, effective March 19, 2007, by and among
Sunstone Hotel Investors, Inc., a Maryland corporation (“Sunstone”), Sunstone
Hotel Partnership, LLC, a Delaware limited liability company (the “Operating
Partnership”) and Robert A. Alter (the “Executive”).

WHEREAS, Sunstone, the Operating Partnership and the Executive are parties to an
Employment Agreement (the “Employment Agreement”), effective as of the Effective
Date (as defined in the Employment Agreement); and

WHEREAS, Sunstone, the Operating Partnership and the Executive desire to amend
the Employment Agreement and some of the other agreements entered into in
connection with the Employment Agreement for the Executive’s continued service
as Executive Chairman of the Company;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, the parties agree as follows:

1. Position and Duties.

(a) The first sentence of Section 2(a)(i) of the Employment Agreement is amended
to read:

“During the Employment Agreement, the Executive shall serve as Executive
Chairman of the Company [and the Operating Partnership] and shall perform such
employment duties as are usual and customary for such position[s] and such other
duties as the Board of Directors of Sunstone (the “Board”) shall from time to
time reasonably assign to the Executive.”

(b) The last three sentences of Section 2(a)(i) of the Employment Agreement are
deleted.

(c) The first sentence of Section 2(a)(ii) of the Employment Agreement is
amended to read:

“During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees, to the extent
necessary to discharge the duties assigned to the Executive hereunder, to devote
his business time, energy, skill and best effort to the performance of such
duties in a manner that will faithfully and diligently further the business and
interests of the Company (it being understood that, for 2007, Executive shall
devote to the Company at least 20% of the average business time he has
historically devoted to the Company).”

2. Compensation

(a) The second sentence of Section 2(b)(i) of the Employment Agreement is
amended to read:

“Notwithstanding the foregoing, effective as of the 2007 anniversary of the
Effective Date, the Executive’s Base Salary shall be reduced to $275,000 per
annum.”



--------------------------------------------------------------------------------

(b) The last sentence of Section 2(b)(ii) of the Employment Agreement is amended
to read:

“Notwithstanding the foregoing, (A) for the Company’s 2007 fiscal year, the
Executive’s Annual Bonus will be based on the actual amount of Base Salary
earned by the Executive during that year and (B) the provisions in this
Section 2(b)(ii) will cease to apply with respect to fiscal years after the
Company’2007 fiscal year.”

(c) Section 2(b)(iv) of the Employment Agreement is amended by adding the
following to the end:

“Notwithstanding the foregoing, the provisions of this Section 2(b)(iv) will
cease to apply with respect to fiscal years after the Company’s 2007 fiscal
year.”

3. Provisions Relating to Good Reason and Change in Circumstances.

(a) The changes to the Employment Agreement and the Executive’s employment with
the Company effected by this Amendment shall not constitute “Good Reason” under
the Employment Agreement.

(b) The Employment Agreement is amended to remove the concept of a “Change in
Circumstances” throughout. Without limiting the generality of the foregoing, the
following, each of which refer to a “Change in Circumstances,” are deleted:
(1) the last three sentences of Section 2(a)(i) of the Employment Agreement,
(2) the second sentence of Section 2(b)(iii) of the Employment Agreement and
(3) the first nine words of Sections 3(c)(i), (ii).

(c) For the avoidance of doubt, to the extent the Restricted Stock Unit
Agreement refers to, or incorporates, the provisions of the Employment Agreement
relating to Chang in Circumstances, (1) this Amendment shall not result in a
“Change in Circumstances” for purposes of the Restricted Stock Unit Agreement
and (2) the vesting of the Restricted Stock Units shall continue during the
Executive’s term as Executive Chairman of the Company under the Employment
Agreement as amended by this Amendment

4. Non-Competition. Section 1(b) of the Noncompetition Agreement is amended to
add at the end:

“Notwithstanding the foregoing, the term “Competition” will not include the
Executive directly or indirectly investing in, or operating, hotel properties so
long as the hotel does not directly compete with any hotel owned or operated by
the Company at the time the investment is made or the agreement to operate the
hotel is entered into. Executive agrees to advise the Board before directly or
indirectly investing in, or operating, a hotel property in reliance on the
preceding sentence.”



--------------------------------------------------------------------------------

5. Effect on Employment Agreement, Noncompetition Agreement and Restricted Stock
Unit Agreement. The terms of the Employment Agreement, Noncompetition Agreement
and Restricted Stock Unit not modified by this Agreement will remain in force
and are not affected by this Amendment.

6. Miscellaneous. This Amendment will be governed and construed in accordance
with the laws of the State of California, without reference to principles of
conflict of laws. Capitalized terms used but not defined in this Amendment are
used with the meanings assigned in the Employment Agreement.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

“Executive”    Robert A. Alter

 

Sunstone Hotel Investors, Inc. By:        Name:   Title:

 

Sunstone Hotel Partnership, LLC By:        Name:   Title: